DETAILED ACTION
	This is the first Office action on the merits of Application No. 17/256,436.  The preliminary amendment filed on December 28, 2020 has been entered.  Claims 12-30 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed December 28, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Specifically, no translation or explanation of the German-language Office Action (Item C3) has been provided.  Accordingly, this item has been lined through on the form PTO/SB/08.  The remainder of the listed items have been considered.
The information disclosure statement (IDS) submitted on February 11, 2021 has been considered by the examiner.

Drawings
The drawings received on December 28, 2020 are acceptable.

Specification
The disclosure is objected to because of the following informality: 
In line 1 of paragraph [0023] “compression” presumably should read 
--compensation--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitations "clamping element" in line 2 and "activation element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  This rejection would be overcome if claim 26 is amended to depend from claim 17 instead of claim 16.
Claim 27 is also indefinite since it depends from claim 26.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 14, 16, 17, and 23-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/119612 A1 (Solberg).
Regarding claim 12, Solberg discloses self-adjusting clutch actuator, comprising: a transmission element (20) configured for displacement in a displacement direction (to the left or right in Fig. 1); a compensation mechanism having a piston (member 10, which can be considered to be a “piston” using the broad definition in paragraph [0061] of Applicant’s specification) configured for displacement in the displacement direction, the compensation mechanism being configured to enable a first relative displacement of the transmission element in the displacement direction relative to the piston if no actuating force is introduced into the clutch actuator (i.e., the movement referred to in the first two paragraphs on page 21 which occurs when the chamber is depressurized and the sleeve rotates with respect to the screw), and to block the first relative displacement in the displacement direction if an actuating force is introduced into the clutch actuator by a first friction element brought into contact in a frictionally locking manner with a mating element (i.e., the state shown in Fig. 3 and described in the first full paragraph on page 20 where the frustoconical inner wall of the hollow space inside member 2 is brought into frictional engagement with the frustoconical outer periphery of the member 10), the first friction element being configured to carry out a second relative movement with respect to the mating element if the first relative displacement is not blocked by the compensation mechanism (when the member 2 and 10 are not in frictional engagement the member 10 can rotate and/or move axially relative to the member 2); and a transmission mechanism (the threads on leadscrew 12 which cooperate with internal threads on sleeve 14) arranged between the transmission element and the piston, the transmission mechanism being configured to cause the second relative movement by way of the first relative displacement in the displacement direction of the transmission element relative to the mating element, wherein the first friction element has a fixed connection to the transmission element in the direction of the second relative movement (rotational movement of the member 20 is prevented, see the first full paragraph on page 16).
Regarding claim 14, the piston (10) is the mating element.
Regarding claim 16, the second relative movement of the first friction element relative to the mating element is less than or equal to the first relative displacement in the displacement direction of the transmission element relative to the piston (i.e. the relative movement between the members 2 and 10 is less than the relative movement between the members 20 and 10).
Regarding claim 17, the actuator of Solberg further includes an activation element having a clamping element (the radial wall on the left-hand side of member 2) configured to bring the first friction element (the frustoconical inner wall of the hollow space inside member 2) is brought into frictional engagement with into a frictionally locking connection with the mating element (the frustoconical outer periphery of the member 10) when the clutch actuator is loaded with the actuating force.
Regarding claim 23, the actuator of Solberg further includes a spring element (18) configured to load the transmission element with a force counter to the force of a diaphragm spring of the clutch if the actuating force is not introduced into the clutch actuator.  
Regarding claim 24, the actuator of Solberg further includes a spring element (18) configured to load the clamping element away from the first friction element.  
Regarding claim 25, the spring element (18) is supported directly or via intermediate elements between the transmission element and the piston, and the spring element is configured as a cup or spiral spring or an elastic ring element with a hollow rectangular profile.
Regarding claim 26, the clamping element is configured to be loaded with the actuating force, or in addition to the activation element, the piston is configured to be loaded with the actuating force (an actuating force is applied to the radial wall on the left-hand side of member 2 load the members 2 and 10). 
Regarding claim 27,Page 5 of 8Application No. To be determined Attorney Docket No. 037068.PE149USthe actuating force is applied mechanically, pneumatically, hydraulically, electrically, magnetically, or a combination of at least two of mechanically, pneumatically, hydraulically, electrically, magnetically. See e.g. the first full paragraph on page 10 and the first full paragraph on page 23.
Regarding claim 28, the actuator of Solberg further includes a housing (cylinder 1) configured to cooperate with the piston to define a pressure space, the pressure space being configured to receive pressure from a pressure source to generate the actuating force to be applied to the clamping element or to the piston the clamping element (see the first full paragraph on page 16).
Regarding claim 29, the actuator of Solberg further includes a stop (end wall of cylinder 1 that the pin 11 can come into abutment with, see first full paragraph on page 18) arranged in the housing against such that the piston bears against the stop in the end stop position of the piston, wherein the piston is arranged in the housing and is displaceable in the displacement direction.  
Regarding claim 30, the second relative movement is a rotational movement, a translational movement, or a movement with a rotational component and a translational component (member 10 is configured to move axially and/or rotate).

Allowable Subject Matter
Claims 13, 15 and 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Nos. 2,160,752 and 3,756,361 disclose friction clutches adapted to automatically compensate for wear.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656